DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks

2.	With respect to the claim objections and rejections of the pervious Office Action, mailed on 11/19/21, have been withdrawn due to proper amendments and/or persuasive arguments.

Examiner’s Amendment
3.	An Examiner's Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an Amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an Amendment, it MUST be submitted no later than the payment of the issue fee.
	Following claims have been amended as follows:
in claim 1, line 7 replace the terms “data packet length” with “a data packet length”;
in claim 5, lines 2-3 replace the terms “the decoded control data” with “the control data”;
in claim 8, line 7 replace the terms “the data receiving device;” with “the data receiving device,”, line 8 replace the terms “data packet length” with “the data packet length” and line 9 replace the terms “a predetermine time interval” with “the predetermine time interval”; 
in claim 12, line 6 replace the terms “wherein data” with “wherein the data” and line 8 replace the terms “data packet length” with “a data packet length”; and 
in claim 13, line 2 replace the terms “a characteristic” with “the characteristic”.

Reason for Allowance
4.	Regarding claim 1, prior art of record fails to disclose the amended portions filed on 01/31/22. Also, refer to the Applicant’s Remarks/Arguments filed on 01/31/22. With regard to claim 12, this claim has substantially the same subject matter as claim 1. Hence, claim 12 is allowed under the same rationale as claim 1.
	Therefore, regarding claims 1 and 3-14 (renumbered as 1-13) having considered all limitations do not appear to be anticipated by, or obvious in view of, the prior art of record.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633